Title: George Jefferson to Thomas Jefferson, 26 March 1810
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
             
                     Richmond 
                     26th Mar. 1810
          
          
		  
		  As your notes will fall due at the Bank on the 6th & 13th 
                  of next month, & as Mr Venable prefers their being made into one I inclose one for your signature—not knowing whether Mr Johnston will make any further remittance in time & being therefore unable to ascertain the sum, I leave it Blank, should you be enabled to ascertain it in time you Can fill it up—It had as well
			 I think be an even Sum, a few Hundred Dollars either way being of no Consequence
		  
          
            I am very respectfully &c
            Signed Geo. Jefferson
          
        